Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 and 10 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed plug-in connector configured to cooperate with a terminal block, comprising: a body having a cooperation assembly configured to mechanically secure the plug-in connector on the terminal block in a mounted position, the body having a compartment adapted for accommodating a fuse element; a pair of plug contacts; and a handle part having an actuating portion and a linking portion, the linking portion attached to the body, the actuating portion having an actuating surface extending transversely to the insertion axis and cooperating with a marking element disposed along the actuating surface, the actuating surface having a recess cooperating with a mounting feature of the marking element and the body having an additional recess cooperating with a mounting feature of an additional marking element, along with the remaining elements of the claim.
Regarding Claim 16, the prior art does not disclose or suggest the claimed plug-in connector configured to cooperate with a terminal block, comprising: a body having a cooperation assembly configured to mechanically secure the plug-in connector on the terminal block in a mounted position, the body having a compartment adapted for accommodating a fuse element; a pair of plug contacts; and a handle part having an actuating portion and a linking portion, the linking portion attached to the body, the actuating portion having an actuating surface extending transversely to the insertion axis and cooperating with a marking element disposed along the actuating surface, the actuating surface having a pair of recesses cooperating with mounting features of the marking element, the recesses each having a final 
Regarding Claim 17, the prior art does not disclose or suggest the claimed plug-in connector configured to cooperate with a terminal block, comprising: a fuse body having a cooperation assembly configured to mechanically secure the plug-in connector on the terminal block in a mounted position, the body having a first portion and a second portion having a width different than the first portion in a direction transverse to an insertion axis of the cooperation assembly, the cooperation assembly is symmetrical relative to a reversing plane; a pair of plug contacts; and a handle part having an actuating portion and a linking portion, the linking portion attached to the body and extending along a linking axis parallel to the insertion axis of the cooperation assembly, the actuating portion having an actuating surface extending transversely to the insertion axis for receiving a marking element, the width of the body being defined transversely to the direction of extension of the actuating surface, along with the remaining elements of the claim.
Jaeger discloses a plug-in connector for a terminal block. The connector has a linking portion for a marking element. Jaeger does not disclose an additional recess for a marking element on the body of the connector. Jaeger does not disclose a pair of recesses each having a final transverse section opening outside the actuating portion and opening in opposite direction. Jaeger does not disclose the linking portion extending along a linking axis parallel to the insertion axis of a cooperation assembly of the connector. 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833